ORDER
Considering the Motion for Interim Suspension filed by the Office of Disciplinary Counsel pursuant to Supreme Court Rule XIX, § 19:
IT IS ORDERED, ADJUDGED AND DECREED that the respondent, Betty L. Washington, attorney at law, be and she is hereby suspended from the practice of law pursuant to Rule XIX, § 19, pending further orders of this court.
IT IS FURTHER ORDERED that necessary disciplinary proceedings be instituted in accordance with Rule XIX, § 11 and § 19.
/s/ Chet D. Traylor Justice, Supreme Court of Louisiana
KIMBALL, J. not on panel. Rule IV, Part II, § 3.